DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 each recite the limitation "the particles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
20 recites the limitation "the field shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramezanzadeh Moghadam et al. (U.S. Pub. No. 2018/0243586 A1; hereinafter known as “RM”).
Regarding claim 1, RM discloses a system (Abstract) comprising: at least one storage medium including a set of instructions and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the system is directed to perform operations ([0018]; [0126]-[0127]) including: obtaining a beam model and a detector model related to a radiation device, a reference image related to a subject, and a treatment plan related to the subject (Fig. 4; [0003]; [0011]-[0012]; [0028]; [0033]; [0039]-[0041]; [0046]-[0048]; [0050]-[0051]; [0063]-
Regarding claim 2, RM discloses determining a difference or ratio between the treatment image and the synthetic estimate of the treatment image ([0003]; [0009]; [0028]; [0060]; [0076]).
Regarding claim 3, RM discloses determining a primary component in the treatment image by performing a scatter correction of the treatment image, wherein the estimating radiation dose deposition is performed based on the primary component in the treatment image ([0090]-[0096]; [0103]; [0107]).
Regarding claim 4, RM discloses converting the primary component into an energy distribution in an exit phase space and estimating the radiation dose deposition based on the energy distribution in the exit phase space (Fig. 1; [0048]; [0066]; [0069]; [0097]-[0098]).
Regarding claim 6, RM discloses that the beam model relates to at least one of an energy of the particles of the radiation beam, charges of the particles, types of the particles, or travel directions of the particles ([0040]; [0067]; [0069]; [0116]).

Regarding claim 9, RM discloses that the one or more scaling factors relate to different shapes of one or more fields or segments of the treatment plan ([0063]-[0067]).
Regarding claim 10, RM discloses a method (Abstract) implemented on a computing apparatus having at least one processor and at least one computer-readable storage device ([0018]; [0126]-[0127]), the method comprising: obtaining a beam model and a detector model related to a radiation device, a reference image related to a subject, and a treatment plan related to the subject (Fig. 4; [0003]; [0011]-[0012]; [0028]; [0033]; [0039]-[0041]; [0046]-[0048]; [0050]-[0051]; [0063]-[0065]); determining a synthetic image based on the beam model, the detector model, and the reference image ([0003]; [0046]-[0058]; [0072]); obtaining a treatment image by performing at least a portion of the treatment plan including delivering at least a radiation beam toward the subject using the radiation device ([0038]; [0042]); obtaining one or more scaling factors, determining a synthetic estimate of the treatment image based on the synthetic image and the one or more scaling factors, and estimating radiation dose deposition based on the treatment image and the synthetic estimate of the treatment image ([0012]-[0017]; [0055]-[0063]; [0068]-[0074]; [0089]).
Regarding claim 11, RM discloses determining a difference or ratio between the treatment image and the synthetic estimate of the treatment image ([0003]; [0009]; [0028]; [0060]; [0076]).

Regarding claim 13, RM discloses converting the primary component into an energy distribution in an exit phase space and estimating the radiation dose deposition based on the energy distribution in the exit phase space (Fig. 1; [0048]; [0066]; [0069]; [0097]-[0098]).
Regarding claim 15, RM discloses that the beam model relates to at least one of an energy of the particles of the radiation beam, charges of the particles, types of the particles, or travel directions of the particles ([0040]; [0067]; [0069]; [0116]).
Regarding claim 16, RM discloses that the detector model relates to at least one of a response of a detector of the radiation device to particles of a type, response of the detector to particles of an energy level, an optical response of the detector, or a temporal response of the detector ([0090]; [0097]).

Allowable Subject Matter
Claims 17-19 are allowed.
Claims 5, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance and the indication of allowable subject matter: regarding claims 5 and 14, none of the prior art of record teaches or reasonably suggests determining an optimal gantry position (associated with a sequence of MLC shapes, jaw positions, and collimator angles) that corresponds to a smallest discrepancy between the primary component and the synthetic image in a plurality of iterations, for estimating radiation dose deposition based on energy distribution in the exit phase space, in combination with the previously recited operations.  Regarding claim 8, none of the prior art of record teaches or reasonably suggests a detector model that includes a material and a density distribution of the material of the detector, in combination with the previously recited operations.  Regarding claims 17-20, none of the prior art of record teaches or reasonably suggests that detects an error in a radiation therapy based on the difference or ratio between a first and second ratio, wherein the first ratio is determined based upon first and second synthetic images and the second ratio is determined based on first and second treatment images, along with obtaining the recited beam model and obtaining the recited images under the recited first and second treatment conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han et al. (U.S. Pub. No. 2020/0206539 A) teaches a similar system and method for obtaining a treatment image, determining a synthetic image, determining scaling factors, and determining a synthetic estimate of the treatment image to estimate radiation dose deposition, wherein part of the synthetic estimate is performed by calculating a synthetic energy response of a detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS B COX/Primary Examiner, Art Unit 3791